Citation Nr: 1030768	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-34 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include a radical prostatectomy, as due to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1974, to 
include service in Southeast Asia.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in March 2005 by the 
VARO in Houston, Texas, denying the Veteran's claim for service 
connection for residuals of prostate cancer, to include residuals 
of a radical prostatectomy, as due to herbicide exposure.  

Pursuant to his request, the Veteran was scheduled to appear at a 
hearing before the Board, sitting at the RO, in May 2010.  
However, despite having been informed in writing of the date, 
time, and location of his hearing, the Veteran failed to appear.  
Accordingly, the Board will decide this matter on the basis of 
evidence now on file.  


FINDINGS OF FACT

1.  The Veteran was on Vietnam soil following the initiation of a 
flight while on active duty on September 30, 1966, from Travis 
Air Force Base in California, which entailed deplaning in Saigon, 
Republic of Vietnam, prior to air transport to Bangkok, Thailand.  

2.  The Veteran is presumed to have been exposed to toxic 
herbicides based on his service in Vietnam and such presumption 
is not adequately rebutted.  

3.  Many years after service, the Veteran was diagnosed as having 
prostate cancer, which necessitated a radical prostatectomy.  


CONCLUSION OF LAW

Residuals of prostate cancer, to include a radical prostatectomy, 
are presumed to have been incurred in service as a result of 
toxic herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for residuals of prostate cancer, to include a radical 
prostatectomy, as due to herbicide exposure, which represents a 
complete grant of the Veteran's claim.  Therefore, no discussion 
of the VA's duty to notify or assist is necessary.  

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain 
chronic diseases, including a malignant tumor, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a 
veteran who engaged in combat with the enemy during a period of 
war, and the claimed disease or injury is combat-related, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation during 
service.  In this instance, the appellant does not contend that 
his prostate cancer is of combat origin.  Notice is taken, too, 
that 38 U.S.C.A. § 1154(b) does not address the questions of the 
existence of a present disability or of a nexus between such 
disability and service, both of which are required for a grant of 
service connection.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from January 
9, 1962, to May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  For the purposes of this section, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations in 
the Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).

In addition to the forgoing, the Board observes that if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied:  Chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Thus, service connection may be presumed for residuals of Agent 
Orange or other herbicide exposure by showing two elements.  
First, a veteran must show that he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, a veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e) during the 
presumptive period if applicable.  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, 
§ 2, 105 Stat. 11 (1991), the Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) 
(specific applicability in Agent Orange cases).  Thus, 
presumption is not the sole method for showing causation.

The record amply documents the existence of the Veteran's 
prostate cancer, first diagnosed many years postservice and 
entailing treatment involving a radical prostatectomy.  It is 
neither alleged nor shown that the Veteran's prostate cancer 
originated in service or that a malignant tumor of the prostate 
was present within the one-year period immediately following 
service separation.  Rather, the Veteran alleges that his 
prostate cancer is the result of inservice herbicide exposure and 
that he is entitled to the presumption of herbicide exposure for 
those Veterans having actually set foot in Vietnam during 
service.  

The single question thus presented by the instant appeal is 
whether the Veteran is entitled to a presumption of inservice 
herbicide exposure.  He alleges inservice herbicide exposure 
occurred while he was on active duty in Laos, but such allegation 
is not accompanied by any other supporting evidence of the 
reported exposure.  However, the Veteran offers a credible 
account that when he was transported from the United States to 
Thailand by aircraft, he was routed through Saigon, Republic of 
Vietnam, in or about September 1966.  In support of his account, 
the Veteran submits a notarized statement, dated in February 
2009, from a fellow serviceman who accompanied him on the flight 
in question, which originated on September 30, 1966, at Travis 
Air Force Base en route to Bangkok, Thailand, with stops in 
Honolulu, Hawaii, Guam, and Saigon, Republic of Vietnam.  

Many efforts have been made by the RO to verify that the 
Veteran's flight actually stopped in Saigon, but such efforts 
have not disproven his account.  Orders directing the Veteran to 
report to Travis Air Force Base on September 30, 1966, are 
consistent with the Veteran's account, but the National Personnel 
Records Center, Air Force including Travis Air Force Base, and 
the Joint Services Records Research Center (JSRRC) have been 
unable to ascertain whether in fact the Veteran's plane actually 
landed in Saigon.  In fact, the JSRRC determined in October 2009 
that available historical data do not document or mention the 
departure or arrival of individual unit members or aircraft 
flight paths.  

On balance, the Veteran proves his contention that his military 
plane in or about September 1966 landed in Saigon to facilitate 
his transfer to Thailand and ultimately Laos through his own 
credible testimony and corroborating statement from a fellow 
serviceman.  Evidence contraindicating that fact is not shown.  
Inasmuch as the record denotes the Veteran's presence in Vietnam 
in or about September 1966, he is presumed to have been exposed 
to toxic herbicides and such presumption is not rebutted by 
affirmative evidence to the contrary.  Based on the initial, 
postservice diagnosis of prostate cancer, its service incurrence 
based on herbicide exposure is presumed and it is concluded that 
entitlement to service connection for prostate cancer is 
established.  




ORDER

Service connection for residuals of prostate cancer, to include a 
radical prostatectomy, due to herbicide exposure, is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


